—Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered September 12, 2000, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the introduction into evidence of testimony that he was arrested on an unrelated charge following the second drug transaction involved in this case constituted reversible error (see CPL 470.05 [2]). In any event, “the limited evidence regarding the unrelated charge [] was properly admitted to rebut the possibly misleading impression created by defense counsel that the defendant was being held for a significant period of time at the precinct without good reason” (People v Hynes, 174 AD2d 634-635 [1991]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Feuerstein, Krausman and Crane, JJ., concur.